CORRECTED DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a Corrected Notice of Allowance to correct dependent Claim 2 which is missing a period at the end of the claim.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows:
Please replace Claim 2 with the following:
2. 	The computing system of claim 1, the computing system further caused to: 
map a plurality of relationships to a plurality of scope of permissions; 
record the mapped data in a storage that is accessible to the computing system; and 
based on the mapped data, determine the scope of permission corresponding to the relationship between the first DID owner and the second DID owner.

Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 19, and 20, although the closest prior art of record (such as Li et al., (US 20200153606 A1), Li et al., (US 20200145229 A1), Lougheed, III et al., (US 20200220726 A1)) teaches A computing system comprising: one or more processors; and one or more computer-readable media having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to perform the following: determine a relationship between a first decentralized identifier (DID) owner of a first DID and a second DID owner of a second DID, the first DID and the second DID being pairwise DIDs; and based on the relationship, delegate a scope of permission owned by the first DID to the second DID...and propagate a portion of data related to the delegation onto a distributed ledger. 
However, none of the prior art, alone or in combination teaches comprising: define the scope of permission; grant a public key of the second DID the defined scope of permission; generate a signature by a private key of the first DID, proving the delegation of the defined scope of permission to the public key of the second DID in view of other limitations of the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J STEINLE whose telephone number is (571)272-9923.  The examiner can normally be reached on M-F 10am-6pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J STEINLE/Primary Examiner, Art Unit 2497